Dismissed and Memorandum Opinion filed June 17, 2004








Dismissed and Memorandum Opinion filed June 17, 2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00234-CR
____________
 
HENRY RAY
PERRY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
337th District Court
Harris County,
Texas
Trial Court Cause No.
977,809
 

 
M E M O R A N D U M   O P I N I O N
A handwritten request to withdraw the notice of appeal,
personally signed by appellant and notarized, has been filed with this
Court.  See Tex. R. App. P. 42.2.  Because this Court has not delivered an
opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered
and Memorandum Opinion filed June 17, 2004.
Panel consists of
Justices Yates, Anderson, and Hudson.
Do not publish C Tex.
R. App. P. 47.2(b).